DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A network unit, an information generation unit, and a synchronization unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worthington et al. (5,987,990).

	With respect to claim 1, Worthington et al. teaches a sound detection device for a water and sewage pipe (1), the sound detection device (i.e. hydrophones, 31 and 33, Fig. 2 and Col. 1 lines 15-17) comprising: an underwater sound sensor (i.e. as the hydrophones are placed through the pipe, into the water column, Col. 2 lines 58-63) configured to detect a sound of water (i.e. a sound water makes during a fluid leak, Col. 8 lines 47-67) inside the water and sewage pipe (1); a temperature sensor (Col. 1 lines 36-37) configured to measure a temperature of water (i.e. within the pipe 1); and a controller (P, Fig. 3 also numbered 41) configured to control the underwater sound sensor (31 and 33) and the temperature sensor (Col. 8 lines 47-67) to operate during a predetermined operation time (i.e. a time when a sound is detected) and to record the sound of water (in a memory 45, Col. 6 lines 7-10) detected by the underwater sound sensor (31 and 33) for the predetermined recording time (as indirectly taught and defined by the predetermined about of time the needed data is collected to determine a precise location of the leak) when a water leakage sound is detected during a detection operation (i.e. a detection operation for detecting sound signals within the pipe 1).

With respect to claim 2, Worthington et al. teaches the sound detection device wherein a plurality of sound detection devices (31 and 33) are respectively installed in the water (i.e. as the hydrophones are placed through the pipe, into the water column, Col. 2 lines 58-63) and sewage pipe (1) to be spaced apart from each other (as seen in Fig. 2).

With respect to claim 3, Worthington et al. teaches the sound detection device wherein the controller (P/41) generates water leakage information including the recorded sound of water (from the hydrophones 31 and 33), the measured water temperature (via the signals from the temperature sensors), and the recording time (using timer, T) of the sound of water, and transmits the generated water leakage information to an external server (processing station, Col. 6 lines 39-47).

With respect to claim 6, Worthington et al. teaches in Fig. 8 the water leakage monitoring server (processing station, Col. 6 lines 39-47) for a water and sewage pipe (1), the water leakage monitoring server (as seen in Fig. 8) comprising: a network interface unit (69) configured to receive water leakage information (Col. 6 lines 25-35) from a sound detection device (41) detecting a water leakage sound among a plurality of sound detection devices (31 and 33) installed in the water and sewage pipe (1); an information generation unit (71) configured to generate detailed water leakage information (for example a location) by using the received water leakage information (from the sensors and detection device); and a synchronization unit (i.e. GPS unit) collectively synchronizing the time (using the time determined by the GPS when event signals were recorded, Col. 8 line 58-67) of the plurality of sound detection devices (31 and 33) in accordance with a predetermined period (of the detected sound).

With respect to claim 8, Worthington et al. teaches in Fig. 8 the water leakage monitoring server (processing station, Col. 6 lines 39-47) wherein the information generation unit (71) checks a speed when the water leakage sound is transferred to the sound detection device (i.e. as the disclosed monitoring severs checks the speed of sound of a leak according to a particular medium) in consideration of a water temperature (as sensed using the taught temperature sensor, Col. 1 lines 36-37) included in the water leakage information (i.e. sensed information like sound data, speed of sound through the particular medium, and sensor location) and computes a difference in time (Col. 1 line 60 to Col. 2 line 8) when the water leakage sound is transferred to the plurality of sound detection devices (i.e. hydrophones 31 and 33) on the basis of cross-correlation (i.e. a cross-correlation relating speed of sound, temperature, particular medium type, timing, and location of sensors) to determine a water leakage point (i.e. a localization of sound producing leak, Col. 1 line 60 to Col. 2 line 8).

With respect to claim 9, Worthington et al. teaches in Fig. 8 a water leakage monitoring system for a water and sewage pipe (1), the water leakage monitoring system comprising: a plurality of sound detection devices (31 and 33) installed in the water and sewage pipe (1) to be spaced apart from each other (as seen in Fig. 2), configured to operate for a predetermined operation time (i.e. a time when a sound is detected) to detect a sound (i.e. a sound water makes during a fluid leak, Col. 8 lines 47-67) of water flowing inside the water and sewage pipe (1), and to record the sound of water (in a memory 45, Col. 6 lines 7-10) for the predetermined recording time (as indirectly taught and defined by the predetermined about of time the needed data is collected to determine a precise location of the leak) when a water leakage sound is detected (via 31 and 33) during a detection operation (as performed by the system); and a water leakage monitoring server (processing station, Col. 6 lines 39-47) configured to receive water leakage information (as collected by the various sound and temperature sensors) including the recorded sound of water (as transferred from the memory to the sever) from a pair of neighboring sound detection devices (31 and 33) detecting the water leakage sound among the plurality of sound detection devices (31 and 33) and to generate detailed water leakage information (i.e. a location of the leak) by using the received water leakage information (as sensed, stored and transferred to the server).

With respect to claim 10, Worthington et al. teaches in Fig. 8 the water leakage monitoring system wherein the sound detection device comprises: an underwater sound sensor (31) configured to detect the sound of water (Col. 2 lines 58-64) inside the water and sewage pipe (1); a temperature sensor (Col. 1 lines 36-37) configured to measure a temperature of water (Col. 1 lines 36-37); and a controller (P, Fig. 3 also numbered 41) configured to control the underwater sound sensor (31) and the temperature sensor (Col. 1 lines 36-37) to operate during a predetermined operation time (i.e. a time when detection detects a sound indicating a leakage) and to record (via the memory) the sound of water detected by the underwater sound sensor (31) for the predetermined recording time (i.e. time needed for collected the required amount of data for determining the location of the leak) when a water leakage sound is detected during the detection operation (i.e. during operation of the system).

With respect to claim 11, Worthington et al. teaches in Fig. 8 the water leakage monitoring system wherein the controller (P, Fig. 3 also numbered 41) generates water leakage information (data needed for determining the location of the leak) including the recorded sound of water (as stored in the memory), the measured water temperature (as measured by the temperature sensor), and the recording time of the sound of water (using a timer, T), and transmits the generated water leakage information (Col. 6 lines 39-42) to the water leakage monitoring server (i.e. processing station, Col. 6 lines 39-42).

With respect to claim 12, Worthington et al. teaches in Fig. 8 the water leakage monitoring system wherein the controller (P, Fig. 3 also numbered 41) records the sound of water (via the memory 45) upon the predetermined recording time (i.e. predetermined amount of time for acquiring the needed data for determining the leak position) when the water leakage sound is detected by the underwater sound sensor (31).

With respect to claim 13, Worthington et al. teaches in Fig. 8 the water leakage monitoring system wherein the water leakage monitoring server (i.e. processing station, Col. 6 lines 39-42) collectively synchronizes time (via aligning the data collected separately from the two sensors so a comparison can occur) of the controller (so a position of the leak can be determined when using data gathered by two sensors spaced apart) in accordance with a predetermined period (i.e. a time period based on when the sound was detected, Col. 6 line 66 to Col. 7 line 2).

With respect to claim 15, Worthington et al. teaches in Fig. 8 the water leakage monitoring system, where the water leakage monitoring server (processing station, Col. 6 lines 39-47) checks a speed when the water leakage sound is transferred to the sound detection device (i.e. as the disclosed monitoring severs checks the speed of sound of a leak according to a particular medium) in consideration of a water temperature (as sensed using the taught temperature sensor, Col. 1 lines 36-37) included in the water leakage information (i.e. sensed information like sound data, speed of sound through the particular medium, and sensor location) and computes a difference in time (Col. 1 line 60 to Col. 2 line 8) when the water leakage sound is transferred to the plurality of sound detection devices (i.e. hydrophones 31 and 33) on the basis of cross-correlation (i.e. a cross-correlation relating speed of sound, temperature, particular medium type, timing, and location of sensors) to determine a water leakage point (i.e. a localization of sound producing leak, Col. 1 line 60 to Col. 2 line 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington et al. (5,987,990) in view of Sun et al. (CN 208721789U).

With respect to claim 4, Worthington et al. teaches all that is claimed in the above rejection but remains silent regarding the sound detection device further comprising a plurality of sub pipes having one end fixed in a hole which is formed on one side of the water and sewage pipe to be spaced apart from each other and allowing a valve to be installed at the other end.
Sun et al. teaches a similar device having a plurality of sub pipes (i.e. pipes perpendicular to pipe 3) having one end fixed in a hole (i.e. as indirectly taught by the taught valve 103 which controls flow from pipe 3 into the sensor) which is formed on one side of a pipe (3) to be spaced apart from each other (as seen in Fig. 4) and allowing a valve (103) to be installed at the other end (i.e. an end of the perpendicular pipe from pipe 3 having valve 103 installed thereon).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Worthington et al. such that the taught sensors include the sub pipes as taught in Sun et al. because Sun et al. teaches such a modification provides a user the ability to access the sensors by turning off the flow from a main pipe using the taught valves in Sun et al., thereby allowing for repairs to occur when needed.

With respect to claim 5, Worthington et al. as modified teaches wherein the sound detection device (31 and 33, of Worthington et al., as modified in light of Sun et al.) is installed at the other end of the sub pipe (of Sun et al.) while the valve (103 of Sun et al.) is closed (so to not allow water to escape out), and the valve (103 of Sun et al.) is left open after installation of the sound detection device (so to detect sound during operation).

With respect to claim 16, Worthington et al. teaches all that is claimed in the above rejection but remains silent regarding the sound detection device further comprising a plurality of sub pipes having one end fixed in a hole which is formed on one side of the water and sewage pipe to be spaced apart from each other and allowing a valve to be installed at the other end.
Sun et al. teaches a similar device having a plurality of sub pipes (i.e. pipes perpendicular to pipe 3) having one end fixed in a hole (i.e. as indirectly taught by the taught valve 103 which controls flow from pipe 3 into the sensor) which is formed on one side of a pipe (3) to be spaced apart from each other (as seen in Fig. 4) and allowing a valve (103) to be installed at the other end (i.e. an end of the perpendicular pipe from pipe 3 having valve 103 installed thereon).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Worthington et al. such that the taught sensors include the sub pipes as taught in Sun et al. because Sun et al. teaches such a modification provides a user the ability to access the sensors by turning off the flow from a main pipe using the taught valves in Sun et al., thereby allowing for repairs to occur when needed.

With respect to claim 17, Worthington et al. as modified teaches wherein the sound detection device (31 and 33, of Worthington et al., as modified in light of Sun et al.) is installed at the other end of the sub pipe (of Sun et al.) while the valve (103 of Sun et al.) is closed (so to not allow water to escape out), and the valve (103 of Sun et al.) is left open after installation of the sound detection device (so to detect sound during operation).
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington et al. (5,987,990) in view of Kim (KR 101382232).

With respect to claim 7, Worthington et al. teaches all that is claimed in the above rejection but remains silent regarding wherein the information generation unit computes a water leakage point by using the received water leakage information, marks the computed water leakage point on a water and sewage pipe map to generate map information, and includes the generated map information in the detailed water leakage information.
Kim teaches a similar server having an information generation unit (i.e. a portion of 30) computes a water leakage point (i.e. a leak detection result 540) by using received water leakage information (via installed water leak detection devices [0132]), marks (540) the computed water leakage point [0133] on a water and sewage pipe map (as seen in Fig. 6) to generate map information (i.e. location and date results), and includes the generated map information (as seen in Fig. 6) in the detailed water leakage information [0030-0133].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the server of Worthington et al. to include the information generation unit control logic of Kim such that a map and leak detection result is displayed thereon, as taught by Kim, because Kim teaches such a modification allows a small number of managers to detect leaks in a wide area regardless of the size or structure of the monitored area, thereby improving the efficiency of leak detection work [0039]. 

With respect to claim 14, Worthington et al. teaches wherein the water leakage monitoring server (i.e. processing station, Col. 6 lines 39-42) computes a water leakage point 9Col. 6 lines 62-65) by using the received water leakage information (i.e. sound data, timing, and sensor location).
Worthington et al. remains silent regarding marking the computed water leakage point on a water and sewage pipe map to generate map information, and including the generated map information in the detailed water leakage information.
Kim teaches a similar server that computes a water leakage point (i.e. a leak detection result 540) by using received water leakage information (via installed water leak detection devices [0132]), marks (540) the computed water leakage point [0133] on a water and sewage pipe map (as seen in Fig. 6) to generate map information (i.e. location and date results), and includes the generated map information (as seen in Fig. 6) in the detailed water leakage information [0030-0133].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the server of Worthington et al. to include the information generation unit control logic of Kim such that a map and leak detection result is displayed thereon, as taught by Kim, because Kim teaches such a modification allows a small number of managers to detect leaks in a wide area regardless of the size or structure of the monitored area, thereby improving the efficiency of leak detection work [0039]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada et al. (5,333,501) which teaches sensors in a pipe for sensing abnormalities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853